DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed January 14, 2021. Claims 1-20 are pending. Claims 1-2, 4 & 17 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In regards to claim 1, at line 9, the limitations “to transverse” should apparently read --to traverse--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires a needle biopsy device “wherein the protrusion is configured to transverse a protruded portion within the needle protection shaft in response to withdrawing the needle in the proximal direction such that the release member disengages from the needle housing member, thereby withdrawing the needle comprising the protrusion from the lumen of the needle protection shaft after the release member disengages from the needle housing member” [emphasis added]. In other words, the claim requires a protrusion on the needle that traverses a protruded portion within the needle protrusion when withdrawing the needle from the handle resulting in the release member disengaging from the needle housing. However, as described at least in par 0127 & 0134 of the instant specification, the release member 816 need first be actuated (see figs. 40-42) before the needle can be retracted such that continual retraction of the needle by application of a longitudinal force thereon causes the most proximal engageable member 848 (i.e., needle protrusion) of the needle to engage or interface with needle engagable members 846 located within the needle protection shaft 822 so as to become “locked thereto” (see fig. 36).
Therefore, contrary to the instantly claimed invention, the needle protrusion 848 does not traverse a protruded portion 846 within the needle protection shaft 822 as clearly shown in figs. 36-37 since the interaction or engagement between the protruded portion 846 within the needle protection shaft 822 and the protrusion 848 of the needle helps lock the needle to the needle protection 822 during withdrawal or retraction of the needle from the handle, “thus encasing sharp bevel of the needle and protecting the clinician after the needle has been removed from the patient” (see par 0127 of the original disclosure).
For compact prosecution and examination purposes, the Office will construe the limitations “wherein the protrusion is configured to transverse a protruded portion within the needle protection shaft in response to withdrawing the needle in the proximal direction such that the release member disengages from the needle housing member, thereby withdrawing the needle comprising the protrusion from the lumen of the needle protection shaft after the release member disengages from the needle housing member” as “wherein the protrusion is configured to engage or interface with a protruded portion within the needle protection shaft in response to withdrawing the needle in the proximal direction after the release member disengages from the needle housing member, thereby withdrawing the needle comprising the protrusion from the lumen of the proximal end of the handle after the release member disengages from the needle housing member” [Emphasis added].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 & 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. (US 5,779,686) in view of Ziegler et al. (US 5,456,673). 
In regards to claim 1, Sato et al. disclose a needle biopsy device (col. 2, lines 65-67) comprising:
a handle of an endoscope instrument (see at least fig. 21; col. 10, lines 42-53);
a needle (101, 102, 106) comprising a protrusion 107 proximate to a distal end of the needle (101, 102, 106); and
a needle protection shaft 103 comprising a lumen with an inner diameter larger than an outer diameter of the protrusion 107, wherein the protrusion 107 is slideably disposed within the needle protection shaft 103 as the needle (101, 102, 106) is

    PNG
    media_image1.png
    209
    327
    media_image1.png
    Greyscale

withdrawn in a proximal direction (see at least fig. 21; col. 9, lines 49-67; col. 10, lines 1-41); wherein the protrusion 107 is configured to engage or interface with a protruded portion 113 within the needle protection shaft 103 in response to withdrawing the needle (101, 102, 106) in the proximal direction from an endoscope instrument, thereby withdrawing the needle comprising the protrusion 107 from the lumen of the proximal end of the handle (see at least fig. 21; col. 10, lines 42-53).
Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach needle device comprising a release member disposed at a proximal end of a handle and comprising an engageable portion that releasably engages a needle housing member; wherein the protrusion is configured to engage or interface with a protruded portion within the needle protection shaft in response to withdrawing the needle in the proximal direction after the release member disengages from the needle housing member, thereby withdrawing the needle comprising the protrusion from the lumen of the proximal end of the handle after the release member disengages from the needle housing member. 
However, Ziegler et al. teach that it is known to provide a needle device comprising a release member 90 disposed at a proximal end of a handle 11 and comprising an engageable portion 123 that releasably engages a needle housing member 54 (see at least col. 7, lines 63-67; col. 8, lines 1-8); wherein withdrawing the endoscopic instrument or tool (50, 51) in the proximal direction after the release member 90 disengages from the housing member 54, thereby withdraws the endoscopic instrument or tool (50, 51) from the lumen of the proximal end of the handle 11 after the release member 90 disengages from the needle housing member 54 (see at least abstract; figs. 1 & 6-10; col. 4, lines 62-65; col. 5, lines 30-40). 
Therefore, since Sato et al. disclose an endoscopic instrument or tool shown in fig. 21 insertable into an endoscope instrument channel (see at least fig. 21; col. 10, lines 42-53) and Ziegler et al. discloses an endoscope instrument (see at least figs. 1 & 6-10), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. comprising a release member disposed at a proximal end of a handle and comprising an engageable portion, as taught by Ziegler et al., that releasably engages a needle housing member as taught by Sato et al.; wherein the protrusion is configured to engage or interface with a protruded portion within the needle protection shaft in response to withdrawing the needle in the proximal direction, as taught by Sato et al., after the release member, as taught by Ziegler et al., disengages from the needle housing member as taught by Sato et al., thereby withdrawing the needle comprising the protrusion from the lumen of the proximal end of the handle, as taught by Sato et al., after the release member, as taught by Ziegler et al., disengages from the needle housing member as taught by Sato et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical instrument within an endoscope instrument cannula so as to selectively retain and axially fix the surgical instrument in place (see at least col. 1, lines 64-66 and col. 8, lines 49-51 of Ziegler et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Sato et al. disclose a needle biopsy device further comprising: a needle housing member 108 coupled to a proximal end of the needle (101, 102, 106) (see at least fig. 21).
In regards to claim 3, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a device wherein the release member further comprises: a cylindrical section that partially overlaps an axial lumen of the handle such that the cylindrical section is configured to releasably engage the needle housing member. However, Ziegler et al. teach that it is known to provide a device wherein the release member 90 further comprises: a cylindrical section 111 that partially overlaps an axial lumen 12 of the handle 11 such that the cylindrical section 111 is configured to releasably engage the needle housing member 54 (see at least abstract; figs. 1 & 6-10; col. 4, lines 62-65; col. 5, lines 30-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. wherein the release member further comprises: a cylindrical section that partially overlaps an axial lumen of the handle, as taught by Ziegler et al., such that the cylindrical section is configured to releasably engage the needle housing member as taught by Sato et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a needle device wherein the needle housing member is removed from the handle in the proximal direction when the release member disengages from the needle housing member. However, Ziegler et al. teach that it is known to provide a needle device wherein the housing member 54 is removed from the handle 11 in the proximal direction when the release member 111 disengages from the housing member 54 (see at least abstract; figs. 1 & 6-10; col. 4, lines 62-65; col. 5, lines 30-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. wherein the needle housing member thereof is removed from the handle in a proximal direction when the release member, as taught by Ziegler et al., disengages from the needle housing member as taught by Sato et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a device further comprising: an O-ring disposed distal to the release member. However, Ziegler et al. teach that it is known to provide a needle device further comprising: an O-ring 82 disposed distal to the release member 111 (see at least abstract; figs. 1 & 6-10; col. 4, lines 62-65; col. 5, lines 30-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. further comprising: an O-ring disposed distal to the release member as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, while Sato et al. disclose a needle biopsy device further comprising: a needle protection hub 111 coupled to a proximal end of the needle protection shaft 103 (see at least fig. 21), Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a device wherein the needle protection hub comprises a taper portion configured to seat against the O-ring. However, Ziegler et al. teach that it is known to provide a device wherein the hub 58 comprises a taper portion 58 configured to seat against the O-ring 82 (see at least fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. further comprising: a needle protection hub coupled to a proximal end of the needle protection shaft as taught by Sato et al., wherein the needle protection hub comprises a taper portion, as taught by Sato et al., configured to seat against the O-ring as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, while Sato et al. disclose a needle biopsy device wherein the protrusion 107 of the needle (101, 102, 106) engages the needle protection hub 111 when moved in the proximal direction (see at least fig. 21), Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a needle device wherein the needle housing member is removed from the handle in the proximal direction. However, Ziegler et al. teach that it is known to provide a needle device wherein the housing member 54 is removed from the handle 11 in the proximal direction (see at least figs. 6-7 and col. 8, lines 13-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. wherein the needle housing member of Sato et al. is removed from the handle, as taught by Ziegler et al., in the proximal direction when the protrusion of the needle engages the needle protection hub as taught by Sato et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, while Sato et al. disclose a needle biopsy device wherein the protrusion 107 of the needle (101, 102, 106) engages the needle protection hub 111 (see at least fig. 21), Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a needle device wherein the needle protection hub disengages from the O-ring. However, Ziegler et al. teach that it is known to provide a needle device wherein the hub 58 disengages from the O-ring 82 (see at least figs. 6-10; col. 5, lines 4-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. wherein the needle protection hub, as taught by Sato et al., disengages from the O-ring, as taught by Ziegler et al., when the protrusion of the needle engages the needle protection hub as taught by Sato et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 9, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a device wherein the O-ring is configured to engage a proximal end of the needle protection hub when the needle housing member is inserted into the handle. However, Ziegler et al. teach that it is known to provide a needle device wherein the O-ring 82 is configured to engage a proximal end of the hub 58 when the housing member 54 is inserted into the handle 11 (see at least figs. 6-7 and col. 5, lines 4-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle biopsy device of Sato et al. wherein the O-ring, as taught by Ziegler et al., is configured to engage a proximal end of the needle protection hub, as taught by Sato et al., when the needle housing member, as taught by Sato et al., is inserted into the handle as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a needle device wherein the O-ring is configured to circumscribe the proximal end of the needle protection hub when the needle housing member engages the release member of the handle in a locked configuration. However, Ziegler et al. teach that it is known to provide a needle device wherein the O-ring 82 is configured to circumscribe the proximal end of the hub 58 when the housing member 54 engages the release member 111 of the handle 11 in a locked configuration (see at least figs. 6-8 and col. 5, lines 4-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. wherein the O-ring, as taught by Ziegler et al., is configured to circumscribe the proximal end of the needle protection hub, as taught by Sato et al., when the needle housing member, as taught by Sato et al., engages the release member of the handle in a locked configuration as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a device wherein the O-ring is disposed within an axial lumen of the handle. However, Ziegler et al. teach that it is known to provide a needle device wherein the O-ring 82 is disposed within an axial lumen 12 of the handle 11 (see at least figs. 6-8 and col. 5, lines 4-40). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. wherein the O-ring is disposed within an axial lumen of the handle as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a needle device further comprising: a sheath disposed at a distal end of the handle, coaxial with an axial lumen of the handle, and extending distally from the distal end of the handle. However, Ziegler et al. teach that it is known to provide a needle biopsy device further comprising: a sheath 13 disposed at a distal end of the handle 11, coaxial with an axial lumen 12 of the handle 11, and extending distally from the distal end of the handle 11 (see at least figs. 6-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. further comprising: a sheath disposed at a distal end of the handle, coaxial with an axial lumen of the handle, and extending distally from the distal end of the handle as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Sato et al. disclose a needle biopsy device wherein the needle protection shaft 103 extends beyond the distal end of the needle (101, 102, 106) when the protrusion 107 of the needle (101, 102, 106) engages the needle protection hub 111 (see at least fig. 21).
In regards to claim 14, while Sato et al. disclose a needle biopsy device wherein a distal end of the needle housing member 108 contacts a proximal end of the needle protection hub 111 (see at least fig. 21), Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a needle device wherein a distal end of the needle housing member contacts a proximal end of the needle protection hub when the needle housing member engages the release member of the handle. However, Ziegler et al. teach that it is known to provide a needle device wherein the housing member 54 engages the release member 111 of the handle 11 (see at least figs. 6-8; col. 3, lines 6-54; col. 5, lines 4-40; col. 8, lines 13-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. wherein a distal end of the needle housing member contacts a proximal end of the needle protection hub, as taught by Sato et al., when the needle housing member thereof engages the release member of the handle as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach needle device wherein the needle protection hub seats against the O-ring when the needle housing member engages the release member of the handle. However, Ziegler et al. teach that it is known to provide a needle device wherein the hub 58 seats against the O-ring 82 when the housing member 54 engages the release member 111 of the handle 11 (see at least fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. wherein the needle protection hub, as taught by Sato et al., seats against the O-ring, as taught by Ziegler et al., when the needle housing member, as taught by Sato et al., engages the release member of the handle as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a needle device wherein depression of the release member causes the needle housing member to release from the release member of the handle. However, Ziegler et al. teach that it is known to provide the needle device wherein depression of the release member 111 causes a housing member 54 to release from the release member 111 of the handle 11 (see at least figs. 6-8; col. 5, lines 4-40; col. 8, lines 13-39). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the needle biopsy device of Sato et al. wherein depression of the release member, as taught by Ziegler et al., causes a needle housing member, as taught by Sato et al., to release from the release member of the handle as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Sato et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a device wherein the needle housing member further comprises: one or more indentations configured to limit rotation of the needle housing member with respect to the handle when the needle housing member engages the release member of the handle. However, Ziegler et al. teach that it is known to provide a device wherein the housing member 54 further comprises: one or more indentations 140 configured to limit rotation of the housing member 54 with respect to the handle 11 when the housing member 54 engages the release member 111 of the handle 11 (see at least figs. 8-8A; col. 8, lines 65-67; col. 9, lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. wherein the needle housing member thereof further comprises: one or more indentations configured to limit rotation, as taught by Ziegler et al., of the needle housing member, as taught by Sato et al., with respect to the handle, as taught by Ziegler et al., when the needle housing member, as taught by Sato et al., engages the release member of the handle as taught by Ziegler et al. since such a modification would amount to applying a known technique (i.e. as taught by Ziegler et al.) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as providing an inexpensive, simple, yet reliable axial locking and sealing of a surgical tool within a cannula (see at least col. 8, lines 49-51 of Ziegler et al.) insertable into a surgical site in a patient for co-axially slideably receiving the surgical tool (see at least col. 1, lines 64-66 of Ziegler et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. (‘686) in view of Ziegler et al. (‘673) further in view of Higuchi et al. (US 2006/0155246).
Sato et al. as modified by Ziegler et al. disclose a biopsy needle device, as described above, that fails to explicitly teach a needle device wherein the release member comprises a deflecting hinge.
However, Higuchi et al. teach that it is known to provide a needle device wherein the release member 28 comprises a deflecting hinge (see at least figs. 2 & 13; par 0012, 0050-0051 & 0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. as modified by Ziegler et al. wherein the release member comprises a deflecting hinge as taught Higuchi et al. since such a modification would amount to a simple substitution of one known element (i.e. as taught by Ziegler et al.) for another (i.e. as taught by Higuchi et al.) to obtain predictable results such as controlling the axial movement of the needle relative to the handle  (see at least par 0057 of Higuchi et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. (‘686) in view of Ziegler et al. (‘673) further in view of Howell et al. (US 6,749,588).
Sato et al. as modified by Ziegler et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a needle biopsy device wherein the protrusion comprises a distal taper and a proximal taper.
However, Howell et al. teach that it is known to provide a needle device wherein the protrusion 38 comprises a distal taper 38b and a proximal taper 38a (see at least abstract, figs. 3C & 22-23, and col. 20, lines 55-67 & col. 21, lines 1-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. as modified by Ziegler et al. wherein the protrusion comprises a distal taper and a proximal taper as taught by Howell et al. since such a modification would amount to applying a known technique (i.e. as taught by Howell et al.) to a known device (i.e. as taught by Sato et al./Ziegler et al.) ready for improvement to achieve a predictable result such as blocking further proximal movement of needle through proximal opening of needle shield--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. (‘686) in view of Ziegler et al. (‘673) further in view of Shizuka (US 2009/0054773).
Sato et al. as modified by Ziegler et al. disclose a needle biopsy device, as described above, that fails to explicitly teach a needle device further comprising: a stylet disposed within the needle.
However, Shizuka teaches that it is known to provide a needle biopsy device further comprising: a stylet 19 disposed within the needle 17 (see at least abstract, figs. 1-3, 8A-B & 9A-B and par 0057-0058, 0065-0067, 0070 & 0095-0098).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle biopsy device of Sato et al. as modified by Ziegler et al. further comprising: a stylet disposed within the needle as taught by Shizuka since such a modification would amount to applying a known technique (i.e. as taught by Shizuka) to a known device (i.e. as taught by Sato et al.) ready for improvement to achieve a predictable result such as somewhat hardening the entire needle and preventing damage on the handle member when the needle is inserted into the handle (see at least par 0095 of Shizuka)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
Applicant contends that “the stopper [of Sato et al.] is not the same as a protrusion configured to traverse a protruded portion within in the needle protection shaft.” However, Applicant’s argument is contrary to the teachings of the original disclosure and are subject to a 112(a) rejection as described above consistent with par 0127 & 0134 of the original disclosure. 
In view of the foregoing, the rejections over at least Sato et al. and Ziegler et al. are maintained.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/            Primary Examiner, Art Unit 3791